DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by US 6,101,201 (Hargis) or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,101,201 (Hargis) in view of US 2019/0033499 (Van Berkel).
For claim 21, Hargis teaches a laser device (fig. 4) comprising: 
an element made of laser-active material (fig. 4, 100, col. 11, lines 52 – col. 12, line 2) that emits laser light (col. 12, line 14, fundamental laser emission) when excited by pump light (fig. 4, 430,435), wherein the element is made of a glass (col. 11, lines 67 – col. 12, line 2); and 
a cladding element bonded (col. 6, l. 13-14) to the element so as to allow heat exchange by heat conduction between the cladding element and the element (fig. 4, OTH 110, col. 5, lines 31-32 and col. 7, lines 9-10), 
wherein the cladding element is made of a material that exhibits an absorption coefficient for the pump light (col. 2, lines 26-27, OTH is optically transparent) that is lower than a corresponding absorption coefficient of the element (col. 11, lone 67-col. 12, line 2, ions in 100 are excited requiring absorption of the pump light), and wherein the element and cladding element are configured so that the pump light is directed 
Hargis does not teach the bonding is by anodic bonding. However, the limitation represents a product by process limitation. While a product by process claim is a permissible way of writing a product claim, the determination of patentability is based on the product itself.  Thus, if the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (See for example In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972); In re Marosi, 710 F. 2d 799, 218 USPQ 289 (Fed. Cir. 1983); and In re Thorpe, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985).) Claim 21 of the instant application does not appear to have any structure distinction from the device of Hargis based on the anodic process used in the manufacture of the device. Claim 21 is therefore unpatentable based on the additional product by process limitation within claim 21.
If it is determined that the anodic bonding does create a structural difference from the device of Hargis, then Hargis teaches any suitable bonding technique may be used (col. 6, lines 13-15). Van Berkel teaches two optical elements may be bonded together by either optical bonding or anodic bonding ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anodic bonding of Van Berkel as a simple substitution for the bonding method of Hargis as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted method provides an alternative way to bond the elements.  See MPEP 2143 I.B.
Allowable Subject Matter
Claims 1-6, 8-9, 12-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and its dependent claims 2-6, 8-9, 12-20 are allowed based on applicant’s arguments submitted 9/13/2021. In particular see page 6, paragraphs 1 and 2. Independent claim 22 is allowed based on applicant’s argument submitted 9/13/2021. In particular see page 5, paragraph 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/20//2021 regarding claim 21 have been fully considered but they are not persuasive. Regarding the rejection of claim 21 under 35 USC 102, the applicant argues at page 6, paragraph 4-5 that “anodic bonding” also conveys structure and that it cannot be ignored.  However, the applicant has failed to demonstrate the particular structure the anodic bonding imparts that is not present in the case of the optical bonding of Hargis (col. 6, lines 13-17). The rejection under 35 USC 102 is therefore maintained.
If it is determined that the claimed method of forming does structurally distinguish the claimed invention from the device of Hargis, anodic bonding is known and would have been an obvious alternative to bond the elements as discussed in the alternative rejection above. Applicant states at page 6, paragraph 7 that claim 21 recites “anodic nd paragraph that Van Berkel teaches various bonding techniques but asserts that the bonding techniques are used to remove heat via cooling channels and not by conduction. Applicant argues that Van Berkel and the structure of claim 21 have resolve the issue of heat removal in to different ways and that the modification of Van Berkel would change Van Berkel’s principal operation. However, Van Berkel is not relied upon to address the issue of heat removal per se. It is the primary reference Hargis which is being relied upon to teach heat removal through conduction (see rejection of claim 21 above and Hargis, col. 7, lines 9-10). Van Berkel is only relied upon to teach the alternative anodic bonding method. The primary means of cooling in van Berkel, therefore, is not particularly germane to the rejection of claim 21 as being obvious over Hargis in view of Van Berkel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828